Conviction for selling intoxicating liquor, punishment one year in the penitentiary.
The record is before us without any bill of exceptions. Appellant's complaint in his brief is directed only at what he claims to be the insufficiency of the testimony. A boy testified positively to a sale of intoxicating liquor by appellant to the witness. He stuck to his story after a vigorous cross-examination. Appellant did not take the stand and deny making the sale. He introduced two relatives of his and two other witnesses in an apparent effort to show that the drunken condition of the boy — which was shown to have existed on the afternoon on which said boy claimed to have purchased the intoxicating liquor from appellant — resulted from other causes than the drinking of four bottles of home brew which said boy testified was the liquor purchased from appellant. These witnesses undertook to attribute to the boy the character of a habitual user of intoxicating liquor. This latter fact was combated by the state in rebuttal. We are not prepared to say that the jury were without warrant in accepting as true the testimony of the lad in question.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.